 

--------------------------------------------------------------------------------

 



Exhibit 10.1


TRADEMARK LICENSE AGREEMENT


THIS TRADEMARK LICENSE AGREEMENT (“LICENSE”) dated as of December 28, 2005 is
made and entered into between The Goodyear Tire & Rubber Company (“GOODYEAR”),
an Ohio corporation whose address is 1144 East Market Street, Akron, Ohio 44316,
(“LICENSOR”), and Titan Tire Corporation (“LICENSEE”), an Illinois Corporation
whose address is 2701 Spruce Street, Quincy, Illinois 62301. “Parties” shall
mean LICENSOR and LICENSEE.


RECITALS

 
WHEREAS, GOODYEAR and LICENSEE are parties to the Asset Purchase Agreement,
dated as of February 28, 2005, by and among GOODYEAR, Goodyear Canada Inc.,
Goodyear Servicios Comerciales, S. de R.L. de C.V., The Kelly-Springfield Tire
Corporation (collectively, the “Goodyear Parties”) and LICENSEE (the “Purchase
Agreement”);
 
 
WHEREAS, pursuant to the Purchase Agreement, on the terms and subject to the
conditions set forth therein, the Goodyear Parties have agreed to convey to
LICENSEE the GOODYEAR farm tire assets in North America, including certain
property, equipment, inventory and other assets associated with the manufacture
of farm tires and the plant, property and equipment at GOODYEAR’s Freeport,
Illinois tire manufacturing facility, as more fully described in the Purchase
Agreement;
 


WHEREAS, in connection with the purchase of the Business, and pursuant to the
Purchase Agreement, GOODYEAR and LICENSEE have or will enter into the Purchase
Agreement, and the Ancillary Agreements, and are obligated to execute and
deliver this LICENSE;


WHEREAS, LICENSOR and its wholly owned subsidiary, Goodyear Canada Inc.
(“Goodyear Canada”), own the LICENSED MARKS identified in Schedule B; which have
been used in connection with farm tires;


WHEREAS, LICENSEE desires to use the LICENSED MARKS upon and in connection with
the manufacture, sale, promotion, marketing, advertising and distribution of
LICENSED PRODUCTS; and


WHEREAS, the Parties agree that LICENSOR shall grant to LICENSEE a license to
use the LICENSED MARKS in the manufacture, sale, promotion, marketing,
advertising, and distribution of LICENSED PRODUCTS, subject to the terms and
conditions herein;


NOW, THEREFORE, in consideration of the premises and the mutual promises and
obligations contained herein, the Parties agree as follows:


DEFINITIONS


As used in this LICENSE, and unless the context requires a different meaning,
the following terms have the meanings indicated (the meanings to be, when
appropriate, equally applicable to both singular and plural forms of the terms
defined):


“LICENSED MARKS” means (1) LICENSOR’S trademarks, service marks, trade names,
and designs and symbols identified in Schedule B, which may be amended from time
to time as provided herein, (2) the word mark GOODYEAR as set forth in Schedule
B, and (3) any and all names, symbols, designs, and

Portions of this exhibit were omitted and filed separately with the Secretary of
the Commission pursuant to an application for confidential treatment filed with
the Commission pursuant to Rule 24b-2 under the Securities Exchange Act of
1934.   Such portions are marked by a series of asterisks.
 
 

--------------------------------------------------------------------------------

 

other insignia that are embedded in the tire molds transferred to LICENSEE under
the Purchase Agreement.


“LICENSED PRODUCTS” means Front Farm Tires (including Radial Front Farm Tires),
Implement Tires, Bias Rear Farm Tires, Radial Rear Farm Tires, Large Terra,
Small Terra, Skid Steer Tires, Special Floatation Tires, and all other tires
identified in the Goodyear 2003 Farm Tire catalog, incorporated herein by
reference, except such tires excluded in Schedule 2.2(p)(i) – 2.2 (p)(iii) of
the Purchase Agreement, copies of which are attached as Schedule C hereto
(collectively, ‘Farm Tires”) and that (a) bear one or more LICENSED MARKS,
and/or (b) are packaged, advertised, promoted, or marketed in conjunction with
the LICENSED MARKS such that a reasonable purchaser would understand the Farm
Tires to be those offered by, endorsed by, affiliated with, or sponsored by
Licensor; provided, however, that “LICENSED PRODUCTS” does not include any
product, or portion of a product, that happens to be combined with Farm Tires
(by way of example and not limitation, LICENSED PRODUCTS does not include the
wheel on which the Farm Tire is mounted and does not include the services of
mounting the Farm Tire on the wheel, but would only include the Farm Tire).
 
“LICENSED TERRITORY” means the United States of America, Canada, Mexico, and
their territories and possessions.

“NET SALES” means the gross amount invoiced to customers for sales of the
LICENSED PRODUCTS, less only (a) returns actually made and credited as properly
supported by documentation (provided, however, that ** ) and (b) other items
described in Exhibit X hereto.


“CHANGE OF CONTROL” means the occurrence of any of the following events unless
LICENSOR consents in advance:  (1) a Person, directly or indirectly, acquires
“control,” as that term is defined in the Securities Exchange Act of 1934, as
amended, and the regulations promulgated thereunder (collectively, the “Exchange
Act”) of LICENSEE or Titan International, Inc. (“Parent”), (2) a competitor or
any Affiliate of any competitor of LICENSOR, or of any of LICENSOR’S Affiliates,
acquires direct or indirect beneficial ownership (as defined in the Exchange
Act) of more than five (5%) percent of the outstanding equity securities of
LICENSEE or Parent, or LICENSEE or Parent becomes an Affiliate, directly or
indirectly, of any competitor of LICENSOR or any of LICENSOR’S Affiliates or (3)
the shareholders of LICENSEE or of Parent approve, or LICENSEE or Parent
otherwise effects, enters into or approves, (A) a merger or consolidation of
LICENSEE or Parent with or into any other Person, (B) an agreement for the sale
or disposition (in one transaction or a series of transactions) of all or
substantially all of the assets of LICENSEE or Parent, (C) a plan of complete
liquidation of LICENSEE or Parent (other than a liquidation, consolidation or
merger of LICENSEE into Parent as a result of which Parent succeeds to the
obligations of LICENSEE (x) hereunder, (y) under the Purchase Agreement and (z)
under the Ancillary Agreements to which LICENSEE is a party) or (D) any
transaction similar to any of the foregoing; provided, however, that the term
“CHANGE OF CONTROL” shall not include the occurrence of any event described in
Clauses (1) or (3) above that is a “going private” transaction, a
“management-led” buy out or any other similar CHANGE OF CONTROL event as a
result of which immediately after such event (i) the chief executive officer or
one or more other current shareholders, Affiliates, directors or officers of
Parent continue in management and they and/or their debt and/or equity sponsors,
and/or an investment firm of which such a director is an officer or any
subsidiary of Parent, either individually or as a group (excluding any Person
other than Parent, an Affiliate of Parent or Titan Europe Plc (to the extent
Parent continues to hold not less than 25% of the outstanding voting power
therein) that is a competitor of LICENSOR or any of LICENSOR’S Affiliates) would
own a majority of the outstanding voting securities

2
 
Portions of this exhibit were omitted and filed separately with the Secretary of
the Commission pursuant to an application for confidential treatment filed with
the Commission pursuant to Rule 24b-2 under the Securities Exchange Act of
1934.   Such portions are marked by a series of asterisks.
 
 

--------------------------------------------------------------------------------

 

or voting interest in, as applicable, the surviving or resulting Person or the
Person succeeding to control of, or all or substantially all of the assets of,
LICENSEE or Parent, and (ii) such Person would be bound by the terms hereof,
including Section 12.2, and would succeed to the obligations described in Clause
(C) above.


“WRITTEN APPROVAL/CONSENT/AUTHORIZATION” means approval or consent granted by
LICENSOR by written means signed by an authorized representative of LICENSOR.


Other Definitions.  Capitalized terms not otherwise defined in this LICENSE
shall have the definition set forth in the Purchase Agreement.


Definitions Can be Substantive.  If any provision in a definition is a
substantive provision conferring rights or imposing obligations on any party
hereto, notwithstanding that it appears only in this Definitions section hereof,
effect shall be given to it as if it were a substantive provision of this
LICENSE.


Definitions Not in This Section of the LICENSE.  Where any term is defined
within the context of any particular Section or Clause in this LICENSE, the term
so defined, unless it is clear from the Section or Clause in question that the
term so defined has limited application to the relevant Section or Clause, shall
bear the meaning ascribed to it for all purposes in terms of this LICENSE,
notwithstanding that this term has not been defined in this section of the
LICENSE.


Non-Business Day Performance.  Where any payment falls due or any other
obligation is to be performed on a day, that is not a Business Day in the
jurisdiction where such payment is to be made or such obligation is to be
performed, then such payment shall be made or such obligation performed on the
next succeeding Business Day.


Calculation of Day Periods.  Except as otherwise specifically provided in this
LICENSE, where in this LICENSE any number of days is prescribed in relation to
the doing of a particular thing or in respect of a period of time, those days
will be calculated exclusive of the first day and inclusive of the last day.


TERMS AND CONDITIONS


1.  GRANT OF LICENSE


1.1  
Grant.  Subject to the terms herein, LICENSOR grants to LICENSEE a
non-exclusive, revocable (solely as set forth in this License), non-transferable
license, without the right to sublicense, to use the LICENSED MARKS on and in
connection with the manufacture of LICENSED PRODUCTS in the United States and in
connection with the sale, promotion, marketing, advertising, and distribution of
the LICENSED PRODUCTS within the LICENSED TERRITORY. This LICENSE may not,
except in respect of any event that would constitute a CHANGE OF CONTROL but is
excluded from the definition of CHANGE OF CONTROL hereunder as a result of the
proviso set forth therein, be assigned without written authorization from
LICENSOR, which may be withheld for any reason or for no reason. Nothing in this
LICENSE shall limit the right of LICENSEE’S dealers, distributors, resellers,
and other third parties in LICENSEE’S distribution network for the LICENSED
PRODUCTS from using the LICENSED MARKS in connection with the sale, promotion,
marketing, advertising, and distribution of the LICENSED PRODUCTS within the
LICENSED TERRITORY during the Term.  All rights not specifically granted to
LICENSEE herein are reserved by LICENSOR, or


3
 
Portions of this exhibit were omitted and filed separately with the Secretary of
the Commission pursuant to an application for confidential treatment filed with
the Commission pursuant to Rule 24b-2 under the Securities Exchange Act of
1934.   Such portions are marked by a series of asterisks.
 
 

--------------------------------------------------------------------------------

 

Goodyear Canada. As to any trademark rights in the LICENSED MARKS which may be
in the name of Goodyear Canada, GOODYEAR shall enter into an appropriate
agreement with Goodyear Canada.


Nothing in this LICENSE shall restrict LICENSOR’S current or future commitments
under secured lending or financing arrangements pledging the LICENSED MARKS.


1.2  
Specifically Prohibited Uses of the LICENSED MARKS.  Unless expressly authorized
by this LICENSE, LICENSEE will not use any of the LICENSED MARKS or any
confusingly similar terms (a) in any corporate titles, trade styles, business
names, domain names or URL’s, (b) in connection with any service or repairs, or
(c) in the white pages of telephone and other directories.



LICENSEE is permitted to create signs which read “Goodyear Farm Tires.”  Any
other usage of the LICENSED MARKS, including use on signs that are not covered
by Goodyear Identification Agreements, requires the express written consent of
GOODYEAR.


LICENSEE acknowledges that LICENSOR has removed certain signs and other GOODYEAR
or Kelly identification at the Freeport Facility and LICENSEE agrees to remove
all remaining GOODYEAR or Kelly signs or other forms of GOODYEAR or Kelly
identification (and any other identification bearing any of the Goodyear Names
and Marks) found on buildings, vehicles, uniforms, business forms or elsewhere
at the Freeport, Illinois facility within six (6) months of the Closing Date.


1.3  
Permitted Use in Advertising and Distribution.  Subject to the requirements of
section 7.4 and this section, LICENSEE shall be entitled to use the LICENSED
MARKS to advertise, describe, solicit, demonstrate, sell, distribute, and
otherwise promote the sale, repair, and service of the LICENSED PRODUCTS in all
media now known or later developed, but shall not be entitled to own URL’s which
include GOODYEAR trademarks. At no time shall LICENSEE use the trademark
“Goodyear” without the descriptive terms comprising the LICENSED PRODUCTS.



1.4  
Use by Those in the Distribution Network.  The grant of license does not include
the right to sublicense; however, nothing in this LICENSE shall limit the right
of LICENSEE’S dealers, distributors, resellers and others in LICENSEE’S
distribution network of the LICENSED PRODUCTS from using the LICENSED MARKS in
connection with the sale, promotion, marketing, advertising, and distribution of
the LICENSED PRODUCTS within the LICENSED TERRITORY during the term of the
LICENSE.



1.5  
No Other Right To LICENSED MARKS, LICENSOR’S Other Intellectual Property or
Third Party Marks.  This LICENSE conveys to LICENSEE no rights with respect to
the LICENSED MARKS other than specifically set forth herein. LICENSEE
acknowledges that LICENSOR is the owner of certain trademarks, trade dress,
copyrights, design patents, and other intellectual property rights that are not
included in the LICENSED MARKS (“Other Trademarks”).  LICENSEE understands and
agrees that it does not have authorization to use the Other Trademarks in any
manner whatsoever, nor does this LICENSE grant rights to intellectual property
of any other party. LICENSEE must independently obtain any authorization,
license or permission for use of third party intellectual property used in
conjunction with the LICENSED


4
 
Portions of this exhibit were omitted and filed separately with the Secretary of
the Commission pursuant to an application for confidential treatment filed with
the Commission pursuant to Rule 24b-2 under the Securities Exchange Act of
1934.   Such portions are marked by a series of asterisks.
 
 

--------------------------------------------------------------------------------

 

MARKS and, upon request by LICENSOR, LICENSEE shall furnish written proof of
such authorization.


1.6  
LICENSEE’S Rights Outside LICENSED TERRITORY.  Except for tires mounted on
original equipment vehicles within the LICENSED TERRITORY, and tires furnished
to LICENSOR’S Affiliates under the Supply Agreement, LICENSEE agrees that it
possesses no rights to sell the LICENSED PRODUCTS (a) itself, (b) to exporters,
or (c) directly or indirectly to others for resale or reshipment outside the
LICENSED TERRITORY. In the event that LICENSEE becomes aware that any party to
whom it sells the LICENSED PRODUCTS intends to sell or ship, or is selling or
shipping directly or indirectly, the LICENSED PRODUCTS outside of the LICENSED
TERRITORY, LICENSEE shall take all necessary actions which are legally
permissible to prevent such sales or shipments.



1.7  
LICENSOR’S Rights Within the LICENSED TERRITORY.  Except for tires owned by
LICENSOR or its Affiliates on the Closing Date, and except for tires mounted on
original equipment vehicles outside the LICENSED TERRITORY, tires furnished or
sold by LICENSEE to LICENSOR or its Affiliates under the Supply Agreement and
tires the ownership or sale of which is permitted under the Purchase Agreement,
LICENSOR agrees that it possesses no right to sell the LICENSED PRODUCTS (a)
itself, (b) to exporters, or (c) directly or indirectly to others for resale or
reshipment within the LICENSED TERRITORY; provided, however, that, during the
Term, LICENSOR shall either terminate the rights of any Affiliates to use the
LICENSED MARKS in the LICENSED TERRITORY in connection with any and all of the
LICENSED PRODUCTS or shall otherwise ensure that Affiliates do not use the
LICENSED MARKS in the LICENSED TERRITORY in connection with the LICENSED
PRODUCTS except as provided in Sections 6.12 and 6.17 of the Purchase Agreement.
In the event that LICENSOR or its Affiliates become aware that any party to whom
they sell the LICENSED PRODUCTS intends to sell or ship, or is selling or
shipping directly or indirectly, the LICENSED PRODUCTS into the LICENSED
TERRITORY, LICENSOR shall take all necessary actions which are legally
permissible to prevent such sales or shipments.



Without limiting the generality of and notwithstanding anything set forth in
this Section 1.7, nothing herein shall be deemed to restrict the right of
LICENSOR, or any of its Affiliates to sell original equipment tires mounted by
LICENSOR or its Affiliates or by others outside the LICENSED TERRITORY, even
with the expectation that such tires will be reshipped to the LICENSED
TERRITORY. LICENSOR’S and its Affiliates’ rights under this Section 1.7 are
assignable and may be licensed to third parties; provided that LICENSOR shall
give LICENSEE written notice to LICENSEE identifying all such third parties
prior to any assignment or license effected pursuant to or in connection with
any sale of all or substantially all of the farm tire assets of LICENSOR and its
Affiliates, collectively.


1.8  
Modifications by LICENSOR.



 
(a) Modifications of trademarks other than GOODYEAR (word mark) and GOODYEAR
(and winged foot design).



 
LICENSEE acknowledges that, from time to time and without LICENSEE’S approval,
LICENSOR may modify certain elements of the LICENSED MARKS, add new LICENSED
MARKS, or discontinue the use of certain LICENSED MARKS. Accordingly, LICENSOR
does


5
 
Portions of this exhibit were omitted and filed separately with the Secretary of
the Commission pursuant to an application for confidential treatment filed with
the Commission pursuant to Rule 24b-2 under the Securities Exchange Act of
1934.   Such portions are marked by a series of asterisks.
 
 

--------------------------------------------------------------------------------

 

not represent or warrant that the LICENSED MARKS or any of their elements will
be maintained or used in any particular fashion. In the event that LICENSOR
makes modifications to the LICENSED MARKS other than GOODYEAR (word mark) and
GOODYEAR (and winged foot design), this LICENSE will be subject to any such
modifications effective upon written notification from LICENSOR; however,
LICENSEE shall be allowed a reasonable sell-off period for any existing
inventory of LICENSED PRODUCTS bearing discontinued or modified LICENSED MARKS.
A “reasonable sell-off period” resulting from claim of trademark infringement
will be as short as practical.


 
(b) Modifications of the GOODYEAR (and winged foot) logo and designs found in
the molds.

 
LICENSOR will not discontinue the GOODYEAR (word mark) and GOODYEAR (and winged
foot design) marks during the term of this LICENSE. In the event LICENSOR
modifies these marks, LICENSEE will modify the GOODYEAR logo, tread designs,
other designs and trade dress as molds are replaced.  There will be no
limitation on the time period that LICENSEE is authorized to sell goods bearing
the versions of the GOODYEAR (word mark) and GOODYEAR (and winged foot design)
subsequent to such modifications.



1.9  
Manufacture of Kelly-Springfield and Power Mark Tires.  For a period of up to
one year from the Closing Date, LICENSOR will permit LICENSEE to manufacture
Farm Tires bearing the Kelly-Springfield and/or Power Mark trademarks for
warranty and replacement purposes and in order to allow an orderly transition of
existing Kelly retailers to the Titan or GOODYEAR brands.  LICENSEE agrees to be
bound by the indemnity, royalty, and other provisions of the LICENSE with
respect to any such Kelly or Power Mark tires manufactured or sold during this
phase out period as if such tires constituted LICENSED PRODUCTS hereunder.



1.10  
Use of LICENSEE’S Name.  Nothing in this Agreement shall limit the right of
LICENSEE to use its own name on or in connection with the LICENSED PRODUCTS so
as to accurately identify itself as the manufacturer of the LICENSED PRODUCTS,
including but not limited to the phrase “MADE BY TITAN” or “MANUFACTURED BY
TITAN TIRE CORPORATION” or other such accurate description of source.



1.11
Certain Grants.  Subject to the rights reserved under Section 1.7 and the rights
under any non-exclusive licenses to Affiliates of LICENSOR (as further set forth
in Section 1.7), and subject to the rights, including security interests, of
Persons that have heretofore provided, or that may, from time to time after the
date hereof, provide, financing to LICENSOR, LICENSOR agrees that it will not,
during the term hereof, grant any license to any Person to use the LICENSED
MARKS with respect to the LICENSED PRODUCTS in the LICENSED TERRITORY.



The obligations of LICENSOR set forth in the first sentence of this Section 1.11
are material to this LICENSE and the relationship between LICENSOR and LICENSEE.


 
If LICENSOR breaches the obligations of LICENSOR set forth in the first sentence
of this Section 1.11 and does not cure such breach within sixty (60) days after
receipt of notice (or thirty (30) days, in the event of unauthorized use by
Affiliates of the LICENSED MARKS in connection with the LICENSED PRODUCTS),
LICENSOR shall immediately owe LICENSEE, and shall promptly pay LICENSEE, **


6
 
Portions of this exhibit were omitted and filed separately with the Secretary of
the Commission pursuant to an application for confidential treatment filed with
the Commission pursuant to Rule 24b-2 under the Securities Exchange Act of
1934.   Such portions are marked by a series of asterisks.
 
 

--------------------------------------------------------------------------------

 

 
2.  TERM



2.1
Initial Term.  This LICENSE shall be effective on the date written in line one
(1) of this LICENSE (the “Effective Date”) and shall expire at the end of seven
(7) Contract Periods unless sooner terminated under operation of law or in
accordance with the terms and conditions herein or renewed as provided herein
(the “Term”).



2.2
Contract Periods. Contract period one (1) shall begin on the Effective Date and
end twelve (12) months later. Each consecutive twelve-month period thereafter
shall be deemed a Contract Period.



2.3
Notice of Termination.  LICENSOR may in its sole discretion terminate this
LICENSE by giving three (3) years written notice prior to the end of any
Contract Period beginning with Contract Period number four (4).



2.4
Renewal Term.  Unless LICENSOR provides notice of termination, after the initial
Term of seven (7) years this LICENSE shall automatically renew for successive
one (1) year Contract Periods unless sooner terminated as provided in this
LICENSE.



3.  ROYALTIES


3.1
Earned Royalties.  In each Contract Period, LICENSEE shall pay to LICENSOR a **
royalty based on the NET SALES of all LICENSED PRODUCTS sold (“Earned
Royalties”). For purposes of this LICENSE, a LICENSED PRODUCT shall be
considered sold on the date upon which such LICENSED PRODUCT is billed,
invoiced, shipped, or paid for, or when title passes to the buyer, whichever
occurs first.



3.2
**



3.3
No Deductions.  Unless specified otherwise in the attached Schedules or the
definition of NET SALES, computation of NET SALES (including the computation of
the gross price invoiced to customers) shall not include deductions for
defective return allowances greater than **, uncollectible accounts, new store
allowance(s), advertising allowance(s), co-op allowance(s), costs incurred in
the manufacture, sale, distribution, advertising, promotion, or exploitation of
the LICENSED PRODUCTS, or any indirect or overhead expense of any kind
whatsoever. Similarly, such deductions and costs shall not be deducted from
gross sales or Earned Royalties.



3.4
Sales to Governmental Authorities.  LICENSEE’S sales to governmental authorities
under supply agreements entered into by LICENSOR shall have priority over sales
to LICENSEE’S customers or other sales to LICENSOR.



3.5  
**





4.  STATEMENTS AND PAYMENTS


4.1
Statements.


7
 
Portions of this exhibit were omitted and filed separately with the Secretary of
the Commission pursuant to an application for confidential treatment filed with
the Commission pursuant to Rule 24b-2 under the Securities Exchange Act of
1934.   Such portions are marked by a series of asterisks.
 
 

--------------------------------------------------------------------------------

 



 
(a)
Statement Content.  Within thirty (30) days following the last day of each
calendar quarter, LICENSEE shall furnish to LICENSOR a complete and accurate
statement (in the format attached as Exhibit I) of its sales of LICENSED
PRODUCTS during the preceding calendar quarter. Such statement shall be
certified as accurate by LICENSEE’S Chief Financial Officer and shall indicate
the following for each LICENSED PRODUCT by country: (a) a description of the
LICENSED PRODUCT, including SKU number; (b) gross sales price of the LICENSED
PRODUCT; (c) the number of units sold; (d) any itemized deductions from gross
sales price which are expressly permitted hereunder; (e) NET SALES of the
LICENSED PRODUCT distributed and/or sold by LICENSEE during the quarter; (f) any
returns made and credited during the preceding calendar quarter; and (g) a
calculation of Earned Royalties.



 
(b)
Statement Requirements.  Such statements shall be submitted whether or not any
sales of the LICENSED PRODUCTS occurred during the preceding calendar quarter.
The receipt or acceptance by LICENSOR of any of the statements furnished
pursuant to this LICENSE or of any royalties paid (or the cashing of any royalty
checks paid by LICENSEE) shall not preclude LICENSOR from auditing, questioning
or objecting to the accuracy of such statements or royalties at any time. In the
event that any inconsistencies or mistakes are discovered in such statements or
payments, they shall immediately be rectified.



4.2
Payments.



 
(a)
Payment Requirements.  LICENSEE shall remit within thirty (30) days following
the last day of each calendar quarter, together with the statement required for
that quarter, a payment of the Earned Royalties due from sales during the
preceding quarter.  For any Contract Period where the Earned Royalties do not
meet or exceed the Minimum Guarantee, in the fourth quarterly payment for that
Contract Period LICENSEE shall pay the balance of the fees required to meet the
Minimum Guarantee.  All payments made hereunder shall be in United States
currency (converted from any foreign currency at the spot rate of exchange for
United States Dollars as published by The Wall Street Journal in New York, NY,
USA, as of the last business day of the quarter for which payment is being made)
and shall be remitted by wire transfer into such account as is designated by
LICENSOR. LICENSOR reserves the right to reject any other form of
payment.  LICENSEE shall have no right to set off any money owed to LICENSEE by
LICENSOR against any money owed by LICENSEE to LICENSOR hereunder.



 
(b)
Late Payments.  If any payments due hereunder are not timely paid, LICENSEE
shall pay interest on the amount owed at a rate of one and one-half percent
(1½%) per month (or the maximum rate allowed by law if lower) from the date such
amount was due until it is paid.  If it becomes necessary for LICENSOR to
undertake legal action to collect any such payments, LICENSEE shall pay
LICENSOR’S actual and reasonable outside legal fees and costs of the action and
related negotiations if the legal action undertaken results in a determination
that the payments were due.



 
(c)
All payments.  Payments of whatever nature due to LICENSOR under this LICENSE
shall be net without any deductions whatsoever and shall be increased by the
amount of


8
 
Portions of this exhibit were omitted and filed separately with the Secretary of
the Commission pursuant to an application for confidential treatment filed with
the Commission pursuant to Rule 24b-2 under the Securities Exchange Act of
1934.   Such portions are marked by a series of asterisks.
 
 

--------------------------------------------------------------------------------

 

any tax, charge or levy which may be imposed on or with respect to such payments
by the national or local governments save to the extent that such amount may
lawfully be taken by LICENSOR as a credit against income tax payable by LICENSOR
under the laws of the United States of America. Upon request, LICENSEE will
complete and provide to LICENSOR any governmental form, receipt or document
required in connection with payments made pursuant to this LICENSE. This would
include but is not limited to proof of payment of withholding taxes or any form
or certification required in order to reduce or eliminate any otherwise required
withholding tax.


4.3           Inspection of Records.


 
(a)
Inspection.  LICENSEE shall keep complete, accurate, and verifiable books and
records at its principal place of business showing all transactions relating to
the LICENSE herein granted. Such books and records shall include numerically
sequenced invoices.   LICENSOR or its duly authorized representatives shall have
the right, upon no less than five (5) business days’ notice, and during normal
business hours, to inspect LICENSEE’S books and records and all other documents
and material in the possession of or under the control of LICENSEE in order to
verify the accuracy of LICENSEE’S sales reports. LICENSOR shall have free and
full access thereto for such purposes and shall be permitted to make copies
thereof.



 
(b)
Discrepancy.  In the event that any such inspection reveals an underpayment by
LICENSEE, LICENSEE shall immediately remit payment to LICENSOR in the amount of
the underpayment plus interest at the rate of one and one-half percent (1½%) per
month (or the maximum rate allowed by law if lower) from the date such payment
was due until the date when such payment is actually made; provided, however,
that LICENSOR shall, in the absence of any intentional misconduct by LICENSEE,
be entitled only to contest LICENSEE’S payments hereunder for the then-current
Contract Period plus two (2) previous Contract Periods.  Subject to the
foregoing, once the deadline for contest with respect to a Contract Period has
passed, LICENSEE’S payments for that time period may not be included in any
contest by LICENSOR.  In the event that an audit subject to contest hereunder
reveals an underpayment of more than 3% by LICENSEE of Earned Royalties, then
LICENSEE shall bear all actual and reasonable outside expenses related to such
inspection.



 
(c)
Maintenance After Expiration.  For each Contract Period, all books and records
relative to LICENSEE’S obligations hereunder shall be maintained and kept
accessible and available to LICENSOR for inspection for at least three (3) years
after the conclusion of that Contract Period.



 
(d)
Confidential Financial and Business Information.  In the event that an
investigation of LICENSEE’S books and records is made, certain confidential and
proprietary business information of LICENSEE may necessarily be made available
to the person or persons conducting such investigation. It is agreed that such
confidential and proprietary information shall be retained in confidence by
LICENSOR under the provisions of the confidentiality section of this LICENSE and
shall not be disclosed to any third party without the prior express written
permission of LICENSEE. It is understood and agreed,


9
 
Portions of this exhibit were omitted and filed separately with the Secretary of
the Commission pursuant to an application for confidential treatment filed with
the Commission pursuant to Rule 24b-2 under the Securities Exchange Act of
1934.   Such portions are marked by a series of asterisks.
 
 

--------------------------------------------------------------------------------

 

however, that such information may be used in any proceeding arising out of
LICENSEE’S obligations hereunder.


5.  OWNERSHIP, GOODWILL AND PROTECTION OF RIGHTS


5.1
Acknowledgment.  LICENSEE acknowledges LICENSOR’S exclusive right, title, and
interest in and to the LICENSED MARKS, and shall not at any time during the Term
of this LICENSE or thereafter do or permit to be done any act or thing which
impairs the rights of LICENSOR with respect to such LICENSED MARKS. LICENSEE
will never represent that it has any ownership in the LICENSED MARKS or in any
registration of them and shall not attempt to register the LICENSED MARKS alone
or as part of its own trademark or service mark in any jurisdiction.  LICENSEE
will use the LICENSED MARKS only in the manner specified by LICENSOR and this
LICENSE. LICENSEE agrees that it will not, during the Term of this LICENSE, or
thereafter, attack the validity or distinctiveness of the LICENSED MARKS. The
Parties expressly intend and agree that all use of the LICENSED MARKS shall
inure to the sole benefit of LICENSOR.



5.2
Confusingly Similar Marks.  LICENSEE shall not, either during or after the Term
of this LICENSE, use or authorize the use of any configuration, mark, name,
design, logo or other designation confusingly similar to the LICENSED MARKS.
Should LICENSEE, during the term of this LICENSE or at anytime thereafter,
assert ownership in any insignia, mascot, designation, or trademark in any
jurisdiction, which is the same as, or confusingly similar to, any of the
LICENSED MARKS, LICENSEE will, upon request of LICENSOR, transfer or assign all
right, title, and interest that it asserts in such insignia, mascot,
designation, or trademark, including but not limited to any registrations, to
the LICENSOR or its designee.  To the best of LICENSOR’S knowledge, as of the
Effective Date LICENSEE is not using configuration, trademark, service mark,
design, logo, trade name, symbol, brand, device, other designation, or
combination, that is likely to cause confusion with respect to the goods or
services of LICENSOR, or to cause mistake, or to deceive a reasonably prudent
purchaser.



5.3
Registrations.  LICENSEE agrees that it shall not, on the basis of its use of
the LICENSED MARKS, oppose or seek to cancel in any court or state or federal
agency, including, but not limited to, the United States Patent and Trademark
Office. LICENSEE shall not initiate any legal actions based on the use of any
material or artwork that includes the LICENSED MARKS, including, but not limited
to, actions involving copyright infringement of any material containing LICENSED
MARKS, without the prior express written consent of the LICENSOR.  LICENSOR
shall have the option to be consulted regarding such litigation at its sole
discretion.



5.4
Modifications By LICENSEE.  LICENSEE shall not, without prior express written
permission from LICENSOR, develop or authorize the development of variations of
the LICENSED MARKS or elements included within the LICENSED MARKS.  In the event
that LICENSOR grants such rights, any designs created shall be included in the
LICENSED MARKS licensed hereunder, LICENSOR shall own all the rights in such new
design, and LICENSEE shall execute any documents required to transfer such
rights to LICENSOR. All uses and rights of and to the new designs shall inure to
the exclusive benefit of LICENSOR and LICENSOR may register and protect the same
in its own name, as it deems necessary or appropriate.


10
 
Portions of this exhibit were omitted and filed separately with the Secretary of
the Commission pursuant to an application for confidential treatment filed with
the Commission pursuant to Rule 24b-2 under the Securities Exchange Act of
1934.   Such portions are marked by a series of asterisks.
 
 

--------------------------------------------------------------------------------

 

5.5
Goodwill.  LICENSEE recognizes the value of the publicity and goodwill
associated with the LICENSED MARKS, acknowledges that the LICENSED MARKS and any
marks confusingly similar to the LICENSED MARKS have acquired secondary meaning,
and that all related rights and goodwill belong exclusively to LICENSOR.
LICENSEE agrees that it shall not conduct any activity or produce goods, which
in any way question LICENSOR’S ethics or lawful practices, nor shall LICENSEE do
anything that damages or reflects adversely upon LICENSOR, the LICENSED
PRODUCTS, or the LICENSED MARKS.





6.  LICENSED MARKS PROTECTION
 
 

6.1           Third Party Unauthorized Use of LICENSED MARKS


 
(a)
Notify LICENSOR.  LICENSEE shall notify LICENSOR, in writing, of any
manufacture, distribution, sale or advertisement of any product or service of
the same general type or class as the LICENSED PRODUCTS that LICENSEE believes
may constitute an infringement upon LICENSOR’S rights or LICENSEE’S authorized
use of the LICENSED MARKS. LICENSEE shall not commence, prosecute or institute
any action or proceeding against any person, firm or corporation alleging
infringement, imitation or unauthorized use of the LICENSED MARKS without the
prior written consent of LICENSOR.



 
(b)
Appropriate Action With Respect to Trademarks Other than GOODYEAR or GOODYEAR
(and winged foot design).  LICENSOR shall have the sole right to determine the
appropriate action to be taken against any infringement, imitation or
unauthorized use of these LICENSED MARKS, including whether to settle any claims
or any controversy arising out of such claims. LICENSOR shall bear the expense
of any actions and shall receive any settlements or damages.



 
(c)
Appropriate Action With Respect to the Trademarks GOODYEAR or GOODYEAR (and
winged foot design).  LICENSOR shall have the initial right to determine the
appropriate action to be taken against any infringement, or any imitation or
other use unauthorized by LICENSOR, of these LICENSED MARKS as to LICENSED
PRODUCTS, including whether to settle any claims or any controversy arising out
of such claims. LICENSOR acknowledges that, as a result of the license granted
to LICENSEE, LICENSEE may sustain economic injury for any infringements of these
LICENSED MARKS relating to the LICENSED PRODUCTS in the LICENSED TERRITORY. If
LICENSOR fails to act within a reasonable period of time, LICENSEE may institute
an action to enjoin such infringement and to recover damages. Actions with
respect to GOODYEAR or GOODYEAR (and winged foot design) with respect to the
LICENSED PRODUCTS in the LICENSED TERRITORY may be commenced by LICENSOR,
LICENSEE, or by LICENSOR and LICENSEE jointly.  Any and all profits, damages
and/or settlements recovered in such action or proceeding shall be divided as
follows: (1) each plaintiff will recover an equal percentage of its legal
expenses up to one hundred percent (100%), (2) LICENSEE will recover its proven
economic damages if they exceed the combined legal expenses, and (3) any
additional money beyond (1) and (2) shall be divided equally between LICENSOR
and LICENSEE.


11
 
Portions of this exhibit were omitted and filed separately with the Secretary of
the Commission pursuant to an application for confidential treatment filed with
the Commission pursuant to Rule 24b-2 under the Securities Exchange Act of
1934.   Such portions are marked by a series of asterisks.
 
 

--------------------------------------------------------------------------------

 

6.2
Reasonable Assistance.  LICENSEE agrees to provide LICENSOR with such reasonable
assistance as LICENSOR may require in obtaining any protection of LICENSOR’S
rights to the LICENSED MARKS at no expense to LICENSEE.



7.  QUALITY CONTROL


7.1
New Products.  LICENSEE must provide written notice to LICENSOR prior to the
production of any new products which are to bear LICENSED MARKS. Any such
products must also be added to the quarterly reports issued by LICENSEE.  The
parties agree that products currently made or sold by LICENSEE are not “new
products” under this Section, and that for a Farm Tire to be a “new product” it
must bear a new SKU designation (a mere redesignation of the SKU for an existing
product does not, however, constitute the product a “new product” hereunder).





7.2
Quality Standards.  LICENSEE warrants that the LICENSED PRODUCTS shall be made
to reasonable commercial quality standards, and be of a quality equal to or
higher than the samples provided to LICENSOR for review in accordance with this
LICENSE. Moreover, the LICENSED PRODUCTS shall be manufactured according to
LICENSEE’S approved standard quality control and manufacturing procedures and
requirements, and shall meet (or exceed) all applicable government and industry
standards, regulations, guidelines, rules, laws, and the like regarding such
product(s).  LICENSEE shall not offer for sale, advertise, promote, distribute,
or use for any purpose any LICENSED PRODUCTS or packaging that are damaged,
defective, seconds, or that otherwise fail to meet the specifications or quality
requirements set forth in this LICENSE.



7.3
Product Sample Testing.  If a question arises under Section 7.2, LICENSOR at its
discretion may require LICENSEE to submit **. Upon reasonable request by
LICENSOR, such testing shall be conducted throughout the Term and any renewal of
this LICENSE.



7.4
Review of Marketing Materials Incorporating LICENSED MARKS.  LICENSOR may
request LICENSEE to provide samples of all packaging, promotional materials, and
advertisements associated with the LICENSED PRODUCTS and any other materials
containing, displaying, or used in conjunction with the LICENSED MARKS for
LICENSOR’S inspection and approval. Such inspection shall be restricted solely
to the use of the LICENSED MARKS.



7.5
Quality Maintenance/Inspection of Facilities. To ensure that the standards of
quality reflected in the approved samples are being maintained, LICENSOR or its
authorized representatives have the right to enter and inspect the facilities of
LICENSEE during reasonable hours and upon two (2) Business Days’ notice during
the Term of the LICENSE and during any sell-off period thereafter.



7.6
Substandard Quality. In the event that the quality of any of the LICENSED
PRODUCTS falls below the level set forth in Section 7.2, LICENSEE shall, upon
written notice from LICENSOR, immediately discontinue the production, sale, or
distribution of such products or materials until such time as the products meet
the standards in Section 7.2. In addition, a LICENSED PRODUCT will be deemed to
have fallen below the requisite quality level if it is determined that **.



7.7
Disposal of Substandard Products.  LICENSEE shall, upon LICENSOR’S direction,
ship to LICENSOR, or destroy and certify such destruction of, all substandard
LICENSED PRODUCTS.


12
 
Portions of this exhibit were omitted and filed separately with the Secretary of
the Commission pursuant to an application for confidential treatment filed with
the Commission pursuant to Rule 24b-2 under the Securities Exchange Act of
1934.   Such portions are marked by a series of asterisks.
 
 

--------------------------------------------------------------------------------

 

Upon written approval from LICENSOR, LICENSEE may be authorized to dispose of
such products at its own discretion as long as no use of or reference to the
LICENSED MARKS is made in connection with the products. In such event, LICENSEE
must completely remove all labels, tags and marks that would identify LICENSOR
or the LICENSED MARKS and cut the beads on all tires to be scrapped.


7.8
Consumer Inquiries.  LICENSEE shall, at its sole cost, establish and maintain
procedures satisfactory to LICENSOR for the handling of all consumer complaints
about quality or product warranty issues, relating to any of the LICENSED
PRODUCTS (“Consumer Inquiries”).  LICENSOR may forward to LICENSEE for handling
any and all Consumer Inquiries that it receives. LICENSEE shall submit to
LICENSOR a monthly report of all Consumer Inquiries and the manner in which they
were handled.



8.  USE OF OTHER MARKS WITH THE LICENSED MARKS


8.1
Use of Other Marks.  After the Closing Date, LICENSEE may add the words “Made by
Titan” to all molds bearing any of the LICENSED MARKS.  LICENSEE shall not use
any trademark, service mark, trade name, logo, symbol or devices in combination
with the LICENSED MARKS without the prior written consent which consent can be
withheld for any or no reason by LICENSOR, except for the use of “Made by Titan”
and the use of “Titan” as part of LICENSEE’S corporate name in conjunction with
the sale of LICENSED PRODUCTS.  LICENSEE shall not attempt to obtain copyright
or trademark in any artwork, which contains or is derived from the LICENSED
MARKS without the prior written consent of LICENSOR which consent can be
withheld for any or no reason.  At LICENSOR’S request, LICENSEE shall remove
from any LICENSED PRODUCT or associated materials bearing the LICENSED MARKS and
under LICENSEE’S control or access, any element which LICENSOR believes will
harm the LICENSED MARKS or LICENSOR’S reputation.  LICENSEE shall not be
required to remove any marks, or alter any LICENSED PRODUCTS or associated
materials, if such goods or materials have previously been consented to by
LICENSOR.



9.  INDEMNIFICATION


9.1
Indemnification of LICENSOR.  LICENSOR assumes no liability to LICENSEE or any
third parties with respect to LICENSED PRODUCTS manufactured, sold, or
distributed by LICENSEE.  LICENSEE agrees to hold harmless, defend and indemnify
LICENSOR and its officers, shareholders, employees and agents against third
party claims, liabilities, demands, judgments or causes of action, and costs and
expenses related thereto (including, but not limited to, reasonable attorney’s
fees and costs), related to the LICENSED PRODUCTS or arising out of the
manufacture, distribution, advertising, use, sale or marketing of the LICENSED
PRODUCTS, and any breach of this LICENSE, including, but not limited to,
unauthorized use of the LICENSED MARKS and infringement of any intellectual
property rights except as otherwise stated below, provided that: (a) prompt
written notice is given to LICENSEE of any such suit or claim; (b) LICENSEE
shall have the option and right to undertake and conduct the defense of any such
suits or claims brought against LICENSOR; and (c) no settlement of any suit or
claim involving the LICENSED MARKS is made or entered into without the prior
express written consent of LICENSEE.


13
 
Portions of this exhibit were omitted and filed separately with the Secretary of
the Commission pursuant to an application for confidential treatment filed with
the Commission pursuant to Rule 24b-2 under the Securities Exchange Act of
1934.   Such portions are marked by a series of asterisks.
 
 

--------------------------------------------------------------------------------

 

9.2
Indemnification of LICENSEE.  LICENSOR agrees to hold harmless, defend and
indemnify LICENSEE, its officers, shareholders, employees and agents against
third party claims, liabilities, demands, judgments, or causes of action and
costs and expenses related thereto (including but not limited to reasonable
attorneys’ fees and costs) of trademark, trade dress or copyright infringement,
or unfair competition, or damages relating thereto, related to the use of the
LICENSED MARKS that are registered in the identified LICENSED TERRITORY, on or
in connection with the LICENSED PRODUCTS as expressly authorized by this
LICENSE, and agrees to hold harmless, defend and indemnify LICENSEE or any third
parties with respect to the performance characteristics of LICENSED PRODUCTS
manufactured by LICENSOR or its Affiliates provided that: (a) prompt written
notice is given to LICENSOR of any such suit or claim; (b) LICENSOR shall have
the option and right to undertake and conduct the defense of any such suits or
claims brought against LICENSEE; and (c) no settlement of any suit or claim
involving the LICENSED MARKS is made or entered into without the prior express
written consent of LICENSOR. This indemnification shall not apply to actions
arising out of the use of LICENSED MARKS in territories where such LICENSED
MARKS are not registered.





10.  [RESERVED]


11.  DISPUTE RESOLUTION


11.1
In the event of a dispute between or among the parties arising out of or in
connection with this LICENSE, the parties to the dispute shall make every effort
to resolve, promptly and in good faith, such dispute. In the event that the
dispute cannot be resolved, a party may notify another party of the existence of
a possible deadlock by sending a letter signed by management responsible for the
operation of this Agreement to management of the other party. Within fifteen
(15) business days after receipt of that notice, management of the parties shall
arrange to meet at a mutually agreeable time and place, and thereafter as often
as they reasonably deem necessary for a period of ninety (90) days from the date
of that first meeting, to exchange relevant information and to attempt to
resolve the dispute. In the event that responsible management have not been
successful in resolving the dispute within ninety (90) days of the receipt of
the disputing party’s notice, either party may initiate an action or take such
other action as is permitted under the LICENSE or any other ANCILLARY AGREEMENTS
in accordance with the time periods set out elsewhere herein or therein. Except
as set forth elsewhere in the ANCILLARY AGREEMENTS, each party shall be
responsible for its own legal fees and expenses.



12.  TERMINATION AND EXPIRATION


12.1
Expiration.  Except as otherwise provided herein, this LICENSE shall expire in
accordance with Section 2.



12.2  
LICENSOR’S Right of Termination.  Unless otherwise provided herein, LICENSOR
shall have the right to terminate this Agreement immediately if LICENSEE
materially breaches this Agreement and fails to cure such breach or to adopt a
plan reasonably designed to cure such breach within sixty (60) days after
receipt of notice. Material breach includes any of the following:



 
(a)
LICENSEE breaches Section 7.2 hereof; or


14
 
Portions of this exhibit were omitted and filed separately with the Secretary of
the Commission pursuant to an application for confidential treatment filed with
the Commission pursuant to Rule 24b-2 under the Securities Exchange Act of
1934.   Such portions are marked by a series of asterisks.
 
 

--------------------------------------------------------------------------------

 

 
(b)
Any LICENSED PRODUCT is recalled for any reason and LICENSEE fails or refuses to
correct the condition or defect which caused the recall; or



 
(c)
Except under federal bankruptcy laws, LICENSEE files a petition in bankruptcy,
is adjudicated as bankrupt or insolvent, makes an assignment for the benefit of
creditors or an arrangement pursuant to any bankruptcy law, discontinues all or
a significant portion of its business, or its business is appointed a receiver;
or



 
(d)
LICENSEE breaches its confidentiality obligations as provided in Section 14; or



 
(e)
LICENSEE sells LICENSED PRODUCTS outside the LICENSED TERRITORY except as
allowed in Section 1.6 or otherwise by this Agreement, the Purchase Agreement,
the Supply Agreement, or the Ancillary Agreements; or



 
(f)
LICENSEE ceases or threatens to cease, to carry on all or any material part of
its business.



LICENSOR may also terminate this LICENSE immediately upon notice to LICENSEE in
the event LICENSEE undergoes a CHANGE OF CONTROL, provided, however, that (i)
LICENSEE shall notify LICENSOR in writing (a) promptly after it becomes aware of
any CHANGE OF CONTROL described in Clause 2 of the definition of CHANGE OF
CONTROL hereunder, or (b) not less than sixty (60) days prior to the proposed
closing date with respect to any proposed CHANGE OF CONTROL other than a CHANGE
OF CONTROL described in such Clause 2, and (ii) LICENSOR must exercise the
termination right provided in this paragraph within 60 days after its receipt of
the notice referred to in Clause (i)(b) of this sentence.


12.3
Commercialization by LICENSEE.  LICENSEE agrees that during the Term of this
LICENSE it will diligently distribute, promote, and sell the LICENSED PRODUCTS,
and that it will make and maintain adequate arrangements for the distribution of
the LICENSED PRODUCTS throughout the entire LICENSED TERRITORY. Any
determination that LICENSEE has failed to diligently manufacture, distribute,
promote, or sell any single LICENSED PRODUCT in any country within the LICENSED
TERRITORY at any given time during the Term shall permit LICENSOR to terminate
this LICENSE with respect to that LICENSED PRODUCT and/or LICENSED TERRITORY.



12.4  
LICENSEE’S Right of Termination.  LICENSEE shall have the right to terminate
this LICENSE if LICENSOR materially breaches this LICENSE and fails to cure such
breach, or to adopt a plan reasonably designed to cure such breach within sixty
(60) days after receipt of such notice, and material breach includes:



 
(a)
Files a petition in bankruptcy, is adjudicated as bankrupt or insolvent, makes
an assignment for the benefit of creditors or an arrangement pursuant to any
bankruptcy law, discontinues all or a significant portion of its business, or
its business is appointed a receiver, or



 
(b)
Materially breaches any of the conditions or provisions of this LICENSE, or



 
(c)
Breaches the confidentiality obligation as provided in Section 14.


15
 
Portions of this exhibit were omitted and filed separately with the Secretary of
the Commission pursuant to an application for confidential treatment filed with
the Commission pursuant to Rule 24b-2 under the Securities Exchange Act of
1934.   Such portions are marked by a series of asterisks.
 
 

--------------------------------------------------------------------------------

 



12.5
Duties Upon Termination.  Termination of the LICENSE shall be without prejudice
to any rights that the terminating Party may otherwise have against the other
Party. Upon termination by LICENSOR, all money owed including all unaccrued
royalties, shall become immediately due and payable.  Unless LICENSOR
demonstrates that LICENSEE’S use of the LICENSED MARKS in connection with the
LICENSED PRODUCTS will harm the reputation of LICENSOR, upon termination of this
LICENSE, LICENSEE shall have a sell-off period of one (1) year for any LICENSED
PRODUCTS manufactured prior to the effective date of termination.  During such
sell-off period LICENSEE shall be entitled to use the LICENSED MARKS as
authorized by this Agreement in connection with the promotion, marketing,
advertising, packaging, distribution, and sale of the LICENSED PRODUCTS.
LICENSEE may not sell molds, plates, dies, or the like, bearing LICENSED MARKS,
to a third party absent the express written consent of LICENSOR.  During the
sell-off period, LICENSEE shall pay Earned Royalties on its sales of LICENSED
PRODUCTS but there is no Minimum Guarantee owed to LICENSOR by LICENSEE during
such period.



12.6
Duties Upon Expiration/Sell-off.  Upon expiration of this LICENSE, LICENSEE
shall discontinue all use of the LICENSED MARKS; provided, however, LICENSEE
shall have one (1) year within which to dispose of any existing inventory of the
LICENSED PRODUCTS.  Thereafter, LICENSEE shall promptly discontinue the sale or
distribution of the LICENSED PRODUCTS and shall destroy or ship to LICENSOR all
existing inventory of LICENSED PRODUCTS. LICENSEE may not sell molds, plates,
dies, or the like, bearing LICENSED MARKS, to a third party absent the express
written consent of LICENSOR. Sales under this Paragraph shall require the
payment of Earned Royalties as provided above, as well as compliance with all
other provisions of this LICENSE, provided that the Minimum Guarantee shall not
apply.  In the event LICENSEE elects to sell LICENSED PRODUCTS under this
Paragraph at a price lower than LICENSEE’S “normal selling price” of the
LICENSED PRODUCTS (as determined by LICENSEE’S prior course of business), the
gross sales for calculating NET SALES shall be the higher of actual gross
invoice price or seventy-five percent (75%) of the value of the LICENSED
PRODUCTS as if sold at their “normal selling price”. LICENSEE’S right to sell
off pursuant to this paragraph is subject to the condition that, within thirty
(30) days after expiration, LICENSEE will (a) pay to LICENSOR all Earned
Royalties and/or Minimum Guarantees accrued or due at the time of expiration as
soon as such Earned Royalties can be computed; (b) deliver to LICENSOR a report
of sales up to the time of expiration; and (c) provide LICENSOR with an
inventory of unsold LICENSED PRODUCTS and allow LICENSOR at its option to
conduct a physical inventory to verify the statement.



12.7  
Disposition of Molds Upon Expiration or Termination; Related Matters.  LICENSEE
will destroy all molds containing the LICENSED MARKS or remove such marks from
the molds, and shall destroy or remove such marks from all goods in progress,
designs, plates, dies, screens, and advertising/promotional materials, within
ninety (90) days after expiration or termination. An officer of LICENSEE must
certify such change or destruction in writing to the address provided for
notices to LICENSOR.



12.8  
Bankruptcy/Sale of LICENSOR.  If LICENSOR shall be subject to a voluntary or
involuntary petition for bankruptcy, and if the trustee rejects this LICENSE as
an executory contract, LICENSEE may elect (a) to treat this LICENSE as
terminated by such rejection if such rejection by the trustee amounts to such a
breach as would entitle LICENSEE to treat such contract as


16
 
Portions of this exhibit were omitted and filed separately with the Secretary of
the Commission pursuant to an application for confidential treatment filed with
the Commission pursuant to Rule 24b-2 under the Securities Exchange Act of
1934.   Such portions are marked by a series of asterisks.
 
 

--------------------------------------------------------------------------------

 

terminated by virtue of its own terms, applicable nonbankruptcy law, or an
agreement made by LICENSEE with another entity; or (b) to retain its rights (but
excluding any right under applicable nonbankruptcy law to specific performance
of such contract) under this LICENSE as such rights existed immediately before
the case commenced, for the duration of the Term, including any Renewal Term, in
accordance with this LICENSE. LICENSEE’S rights under this LICENSE shall not be
affected by any change of ownership of LICENSOR.


12.9  
Termination of Supply Obligation.  Unless the parties hereto otherwise agree,
upon termination or expiration of this LICENSE for any reason, LICENSEE shall
have no obligation to supply tires to LICENSOR under the Supply Agreement or
under, except in respect of the Offtake Agreement, any other agreement between
the parties related to the Purchase Agreement, and LICENSEE shall have no
Minimum Guarantee payment obligation; provided, that, in such event, the parties
hereto shall use all reasonable efforts, acting in good faith, to agree as
quickly as practicable upon alternative arrangements for the supply by Titan of
tires (a) theretofore subject to supply by Titan under such agreements and (b)
required to be sold or delivered by GOODYEAR under any federal or state
government contract to which GOODYEAR is a party.

 
 

 
13.  INJUNCTIVE RELIEF

 
13.1
Injunctive Relief.  It is expressly agreed that LICENSOR would suffer
irreparable harm from a breach by LICENSEE of any of its covenants contained in
this LICENSE, and that remedies other than injunctive relief cannot fully
compensate or adequately protect LICENSOR for such a violation. Therefore,
without limiting the right of LICENSOR to pursue all other legal and equitable
remedies available for violation of this LICENSE, in the event of actual or
threatened breach by LICENSEE of any of the provisions of this LICENSE, LICENSEE
consents that LICENSOR shall be entitled to injunctive or other relief in order
to enforce or prevent any such violation or continuing violation thereof without
necessity of posting bond or other security, any requirements therefore being
expressly waived by LICENSEE. LICENSEE agrees not to raise the defense of an
adequate remedy at law in any such proceeding. LICENSEE acknowledges and agrees
that the provisions of this paragraph are reasonably necessary and commensurate
with the need to protect LICENSOR against irreparable harm and to protect its
legitimate and proprietary business interests and property.



14.  CONFIDENTIALITY
 
14.1
It is anticipated that LICENSOR and LICENSEE will obtain or have obtained
information about the other party’s business and/or technology and/or marks,
logos or commercial symbols that the other party considers confidential.



14.2
During and for a period of ten (10) years following the expiration or
termination of this LICENSE, LICENSOR and LICENSEE agree not to disclose to
others the subject matter of this LICENSE or any information furnished by the
other party, which may include, without limitation, marketing and financial
information, trade secrets, know how, drawings, designs, data, copyrights,
inventions, processes, procedures, formulas, specifications, and the like
(“Confidential Information”) without written prior approval of the other party,
which approval may be withheld for any reason or for no reason.


17
 
Portions of this exhibit were omitted and filed separately with the Secretary of
the Commission pursuant to an application for confidential treatment filed with
the Commission pursuant to Rule 24b-2 under the Securities Exchange Act of
1934.   Such portions are marked by a series of asterisks.
 
 

--------------------------------------------------------------------------------

 

14.3
Each of the parties shall exercise care to prevent the disclosure of
Confidential Information to any third party, using the same standard of care
which it employs with its own confidential information of similar
character.  The parties also shall limit internal dissemination of Confidential
Information within their own organization in strict conformity with each party’s
established internal policies and procedures regarding the protection of
confidential information.  Each party further agrees that it shall be liable to
the other party for unauthorized disclosures or use of Confidential Information
of the other party by any of its employees; provided, however, that the parties
shall not be liable to one another for disclosures on use of Confidential
Information of the other party by an employee of a party who makes such
disclosure or engages in such use more than ten (10) years after the employee
terminates his or her employment with such party.



14.4
LICENSOR and LICENSEE shall exercise care to prevent the disclosure of
Confidential Information to any third party, using the same standard of care
which it employs with its own confidential information of similar character.



14.5      Confidential Information does not include information that:


 
(i)
recipient’s files and records establish as having been in its possession in
significant detail at the time the information was received; or



 
(ii)
is publicly available in significant detail at the time it is disclosed to
recipient by discloser or which later becomes so available other than as a
result of recipients’ action or inaction; or



 
(iii)
becomes known to recipient from a third party who has the right to disclose such
information without breach of an actual or implied obligation of trust or
confidence to the discloser or any other party; or



 
(iv)
becomes known to recipient from a third party that had the lawful right to
disclose such information; or



 
(v)
is disclosed by recipient with the other party’s prior written approval; or



 
(vi)
is required to be disclosed by a court of law or requested by a regulatory
agency; provided that the party subject to the requirement of disclosure
complies with Section 14.6.



14.6
If a party believes that it is legally required to disclose any Confidential
Information, that party (the “Initial Party”) will promptly notify the other
party.  Unless the other party within 10 days of receipt of that notice gives
notice to the Initial Party that the other party intends to seek a protective
order or act in some other way to prevent disclosure of the information in
question, the Initial Party may disclose the information without a violation of
this LICENSE.  After giving the notice referred to in the preceding sentence,
the other party must act promptly to contest the obligation of disclosure,
notify the Initial Party of its actions and give the Initial Party notice if it
does not successfully contest the obligation of disclosure in time to permit the
Initial Party to disclose the information without violation of law or contempt
of any Governmental Authority.  If


18
 
Portions of this exhibit were omitted and filed separately with the Secretary of
the Commission pursuant to an application for confidential treatment filed with
the Commission pursuant to Rule 24b-2 under the Securities Exchange Act of
1934.   Such portions are marked by a series of asterisks.
 
 

--------------------------------------------------------------------------------

 

compelled to disclose any Confidential Information, the Initial Party will
disclose only such Confidential Information as to which disclosure is required
and will use all commercially reasonable efforts to ensure that the Confidential
Information required to be disclosed is accorded confidential treatment by the
person, entity or Governmental Authority to whom or to which such Confidential
Information is disclosed.


15.  WARRANTIES


15.1
LICENSOR’S Warranty.  LICENSOR represents and warrants that it has the full
right, power, and authority to enter into and perform this LICENSE, that it is
not a party to any agreement or understanding which would conflict with this
LICENSE, and that it owns, controls, or has previously been granted the
necessary rights in and to the LICENSED MARKS which enable LICENSOR to grant to
LICENSEE the rights granted herein. LICENSOR further represents that, as of
Closing, it is not aware of any infringements of the LICENSED MARKS in North
America and that, to the best of its knowledge, information, and belief, the
LICENSED MARKS are noninfringing. LICENSOR (a) makes no other representation or
warranty, express or implied, (b) assumes no liability with respect to any
infringement of any patent or other right of third parties due to LICENSEE’S
activities under the license granted hereby and (c) assumes no liability with
regard to any claim, specious or otherwise, arising out of alleged side effects
or any other alleged performance defect arising out of the use or misuse of the
LICENSED PRODUCTS.



15.2
LICENSEE’S Warranty.  LICENSEE warrants and represents that it is authorized to
enter into this LICENSE and that there is no existing agreement with any third
party that prevents it or restrains its ability to comply with its obligations
under this LICENSE. LICENSEE further warrants and represents that it owns or has
acquired all rights, title and interest to any design or tread design that it
claims can be used on any LICENSED PRODUCTS; that it has acquired any necessary
authorization, license, or permission from any third party(ies) to manufacture,
promote, market, distribute, and/or sell LICENSED PRODUCTS. LICENSEE shall not
disclaim any warranty whether contained herein or arising by operation of law,
and any attempted disclaimer shall be deemed null and void.





15.3
Brokers.  Each Party hereby represents and warrants to the other that it has not
employed or dealt with any broker or finder in connection with this LICENSE or
the transactions contemplated hereby and agrees to indemnify the other Party and
hold them harmless from any and all liability including, without limitation,
reasonable attorney’s fees (including without limitation, the costs of
LICENSOR’S inside counsel and other personnel calculated at market billing
rates) and disbursements paid or incurred in connection with any such liability
for any claimed brokerage commissions or finders’ fees in connection with this
LICENSE or the transactions contemplated hereby.



16.  NOTICE


16.1
Notices.  All notices, and other communications which may or are required to be
given or made by either Party to the other in connection with this LICENSE
shall, except as otherwise set forth herein, be in writing (including telex, fax
or other similar writing) and shall be deemed to have been duly given or made:
(a) if sent by registered or certified mail, three (3) days after the posting
thereof with first class postage attached; (b) if sent by hand or overnight
delivery, upon the


19
 
Portions of this exhibit were omitted and filed separately with the Secretary of
the Commission pursuant to an application for confidential treatment filed with
the Commission pursuant to Rule 24b-2 under the Securities Exchange Act of
1934.   Such portions are marked by a series of asterisks.
 
 

--------------------------------------------------------------------------------

 

delivery thereof; and (c) if sent by telex or fax, upon confirmation of receipt
of such telex or fax, in each case addressed to the respective Parties as
follows:


If to LICENSOR:


The Goodyear Tire & Rubber Company
1144 East Market Street
Akron, Ohio 44316-0001
Phone: (330) 796-1818
Fax: (330) 796-8836
Attention: Corporate Secretary


If to LICENSEE:


Maurice M. Taylor, Jr.
Titan Tire Corporation
2701 Spruce Street
Quincy, IL 62301
Fax: (217)228-3166


with a copy to:


Cheri T. Holley
General Counsel
Titan International, Inc.
2701 Spruce Street
Quincy, IL 62301
Fax: (217) 228-3040


with second copy to:


Robert J. Diehl, Jr.
Bodman LLP
100 Renaissance Center, 34th Floor
Detroit, MI 48243
(313) 393-7579


or to such other address and to the attention of such other persons as may be
designated from time to time by such other Party hereto by notice given in the
manner provided in this Section 16.1.


17.  RELATIONSHIP OF THE PARTIES


17.1
Independent Contractors. LICENSEE shall not state or imply, directly or
indirectly, that LICENSEE or its activities, other than those provided herein,
are supported, endorsed or sponsored by LICENSOR. It is understood that the
relationship between the Parties shall be that of independent contractors, that
neither Party shall have any right or power to obligate, bind, or commit the
other to any expense, liability, or matter other than as expressly provided and


20
 
Portions of this exhibit were omitted and filed separately with the Secretary of
the Commission pursuant to an application for confidential treatment filed with
the Commission pursuant to Rule 24b-2 under the Securities Exchange Act of
1934.   Such portions are marked by a series of asterisks.
 
 

--------------------------------------------------------------------------------

 

authorized in this LICENSE, and that the officers, employees, and agents or
other representatives of one Party shall not be deemed expressly or impliedly
the employees, partners, joint ventures or agents of the other.
 
18.  MISCELLANEOUS


18.1
Counterparts.  This LICENSE may be executed contemporaneously in one or more
counterparts, each of which shall be deemed an original, but all of which
together shall constitute one and the same instrument.



18.2
Election of Remedies.  The remedies provided herein are not exclusive of any
other lawful remedies that may be available, and a Party’s election of a remedy
shall not constitute an exclusive election of remedies.



18.3
Force Majeure.  Neither Party shall be deemed in default or otherwise liable
hereunder due to its inability to perform by reason of any fire, earthquake,
flood, epidemic, accident, explosion, casualty, strike, lockout, labor
controversy, riot, civil disturbance, act of public enemy, embargo, war, act of
God, act of terrorism, or any municipal, county, state, national or
international ordinance or law or any executive, administrative, judicial or
similar order (which order is not the result of any act or omission to act which
would constitute a default under this LICENSE), or any failure or delay of any
transportation, power, or other essential thing required, or similar causes
beyond the Party’s control (“force majeure”). Any delay in performance shall be
no greater than the event of force majeure causing the delay. If an event of
force majeure continues uninterrupted for a period exceeding six (6) calendar
months, either Party may elect to terminate this LICENSE upon notice to the
other, but such right of termination, if not exercised, shall expire immediately
upon the discontinuance of the event of force majeure. In such case, the Party
affected by the force majeure shall notify the other Party of its inability to
perform. Notwithstanding anything to the contrary in this Section, the exercise
of such right of termination shall not affect LICENSEE’S obligation to pay the
Minimum Guarantee or Earned Royalties for NET SALES which accrued prior to and
including the termination date of this LICENSE.



18.4
Forum/Governing Law.  This LICENSE shall be governed by and construed in
accordance with the laws of the State of Ohio without regard to its conflict of
law provisions. The Parties agree that a federal or state court with general
jurisdiction in the county in which LICENSOR’S home office is located shall be
the exclusive forum for the resolution of any dispute arising from or relating
to this LICENSE. Each Party hereby consents to the jurisdiction and venue of any
such federal or state court.





18.5
Further Assurances and Cooperation.  Each Party agrees to execute and deliver to
the other Party such other instruments, documents, and statements, including
without limitation, instruments and documents of recordation, assignment,
transfer, conveyance, and clarification and take such other action as may be
reasonably necessary or convenient in the discretion of the requesting Party to
carry out more effectively the purposes of this LICENSE. Unless otherwise
provided, no consent or approval provided for in this LICENSE may be
unreasonably withheld or delayed.



18.6  
Interpretation and Construction.  The word “or” shall be interpreted to have
both its conjunctive and disjunctive meaning whenever possible. The paragraph
titles are intended solely for convenience and shall not affect the construction
or interpretation of any of the provisions of this LICENSE. No provision of this
LICENSE shall be construed in favor of or against any Party on


21
 
Portions of this exhibit were omitted and filed separately with the Secretary of
the Commission pursuant to an application for confidential treatment filed with
the Commission pursuant to Rule 24b-2 under the Securities Exchange Act of
1934.   Such portions are marked by a series of asterisks.
 
 

--------------------------------------------------------------------------------

 

the ground that such Party or its counsel drafted the provision. The language
used herein, unless defined specifically, shall be construed according to its
reasonable and customary meaning in the United States. Terms of art used in this
LICENSE which are not defined herein shall be defined as commonly understood in
the United States licensing industry for similar products. In the event of a
breach, this LICENSE may be specifically enforced. This LICENSE shall at all
times be construed so as to carry out its stated purposes.


18.7
Integration.  This LICENSE, the Purchase Agreement and the Ancillary Agreements
and any attached schedules and exhibits, constitutes the entire agreement
between the Parties pertaining to the subject matter contained herein and
supersede all prior and contemporaneous agreements, representations, and
understandings of the Parties. Each of the Parties acknowledges that no other
party, nor any agent or attorney of any other party, has made any promise,
representation, or warranty whatsoever, express or implied, and not contained
herein, concerning the subject matter hereof to induce the Party to execute or
authorize the execution of this LICENSE, and acknowledges that the Party has not
executed or authorized the execution of this instrument in reliance upon any
such promise, representation, or warranty not contained herein. No supplement,
modification, or amendment of this LICENSE shall be binding unless executed in
writing and signed by both Parties.



18.8
Severability. If any term or other provision of this LICENSE is invalid, illegal
or incapable of being enforced under any rule of law or public policy, all other
conditions and provisions of this LICENSE shall nevertheless remain in full
force and effect, so long as the economic and legal substance of the
transactions contemplated hereby are not affected in a manner materially adverse
to either party. Upon any determination that any such term or other provision is
invalid, illegal or incapable of being enforced, the Parties hereto shall
negotiate in good faith to modify this LICENSE so as to effect the original
intent of the Parties as closely as possible in a mutually acceptable manner in
order that the transactions contemplated hereby be consummated as originally
contemplated to the fullest extent possible.



18.9
Survival of Rights and Obligations.  Termination or expiration of this LICENSE
shall not impair any rights of LICENSOR or obligations of LICENSEE, including
but not limited to payments, statements of account, compliance review,
disposition of inventory, and indemnification.



18.10
Waiver. No waiver of any of the provisions of this LICENSE shall be valid unless
in writing signed by the Party against which the waiver is sought to be
enforced. No waiver by either Party of any breach of or failure of performance
shall be deemed a waiver as to any subsequent breach or failure of performance,
whether or not similar, nor shall any waiver constitute a continuing waiver.
Failure of LICENSOR to enforce any provision or to exercise any right or remedy
shall not constitute a waiver of any of LICENSOR’S rights or LICENSEE’S
obligations.




22
 
Portions of this exhibit were omitted and filed separately with the Secretary of
the Commission pursuant to an application for confidential treatment filed with
the Commission pursuant to Rule 24b-2 under the Securities Exchange Act of
1934.   Such portions are marked by a series of asterisks.
 
 

--------------------------------------------------------------------------------

 



IN WITNESS WHEREOF, the following signatures represent that the Parties have
read this LICENSE in its entirety, including the incorporated and attached
Exhibits and Schedules, and by their execution below have agreed to all its
terms and conditions.




LICENSOR:
THE GOODYEAR TIRE &
RUBBER COMPANY
LICENSEE:
TITAN TIRE CORPORATION
 
By: /s/ THE GOODYEAR TIRE & RUBBER
COMPANY
 
By: /s/ TITAN TIRE CORPORATION




23
 
Portions of this exhibit were omitted and filed separately with the Secretary of
the Commission pursuant to an application for confidential treatment filed with
the Commission pursuant to Rule 24b-2 under the Securities Exchange Act of
1934.   Such portions are marked by a series of asterisks.
 
 

--------------------------------------------------------------------------------

 

EXHIBIT I
SALES AND ROYALTY REPORT FORM




**



Portions of this exhibit were omitted and filed separately with the Secretary of
the Commission pursuant to an application for confidential treatment filed with
the Commission pursuant to Rule 24b-2 under the Securities Exchange Act of
1934.   Such portions are marked by a series of asterisks.
 
 

--------------------------------------------------------------------------------

 

SCHEDULE A




**



Portions of this exhibit were omitted and filed separately with the Secretary of
the Commission pursuant to an application for confidential treatment filed with
the Commission pursuant to Rule 24b-2 under the Securities Exchange Act of
1934.   Such portions are marked by a series of asterisks.
 
 

--------------------------------------------------------------------------------

 

SCHEDULE B
LICENSED PROPERTY/TRADEMARKS




**



Portions of this exhibit were omitted and filed separately with the Secretary of
the Commission pursuant to an application for confidential treatment filed with
the Commission pursuant to Rule 24b-2 under the Securities Exchange Act of
1934.   Such portions are marked by a series of asterisks.
 
 

--------------------------------------------------------------------------------

 

SCHEDULE C
LICENSED PRODUCTS




**





Portions of this exhibit were omitted and filed separately with the Secretary of
the Commission pursuant to an application for confidential treatment filed with
the Commission pursuant to Rule 24b-2 under the Securities Exchange Act of
1934.   Such portions are marked by a series of asterisks.
 
 

--------------------------------------------------------------------------------

 

EXHIBIT X
DEDUCTIONS TO REACH NET SALES






**


 
 
Portions of this exhibit were omitted and filed separately with the Secretary of
the Commission pursuant to an application for confidential treatment filed with
the Commission pursuant to Rule 24b-2 under the Securities Exchange Act of 1934.
Such portions are marked by a series of asterisks.
 